—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered May 18, 1993, convicting defendant, after jury trial, of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, 5 to 10 years, and 6 months, respectively, unanimously affirmed.
Defendant’s claim that he was not present during sidebar questioning of individual venirepersons is unsupported by the record, which indicates in all cases that an interpreter was present "interpreting for the defendant”.
We perceive no abuse of discretion in sentencing. Concur— Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.